Name: 79/478/EEC: Council Decision of 14 May 1979 appointing an alternative member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-19

 Avis juridique important|31979D047879/478/EEC: Council Decision of 14 May 1979 appointing an alternative member of the Advisory Committee on Training in Nursing Official Journal L 123 , 19/05/1979 P. 0017 - 0017****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 18 , 25 . 1 . 1979 , P . 25 . COUNCIL DECISION OF 14 MAY 1979 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 79/478/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/85/EEC ( 2 ) THE COUNCIL APPOINTED MR P . LABROUSSE AS AN ALTERNATE MEMBER FOR THE PERIOD ENDING ON 14 JANUARY 1982 ; WHEREAS THE GOVERNMENT OF FRANCE NOMINATED MR O . BRASSEUR , ON 19 APRIL 1979 , WITH A VIEW TO REPLACING MR P . LABROUSSE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR OLIVIER BRASSEUR IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF MR PIERRE LABROUSSE FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT BRUSSELS , 14 MAY 1979 . FOR THE COUNCIL THE PRESIDENT R . MONORY